DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 01/25/2022, PROSECUTION IS HEREBY REOPENED. A new ground(s) of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRYAN D. RIPA/               Supervisory Patent Examiner, Art Unit 1731            

                                                                                                                                                                             
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-42, 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Fuli et al (see English translation of CN101244966B) in view of Schreiner et al. (US Department of agriculture, 1938) and Savant et al (Fertilizer Research, 1990).
Regarding claim 39, Fuli et al teaches a method of increasing yield of a crop  
(see Fuli et al teaching a fertilizer composition capable of regulating plant growth [0002], which involves increasing crop yield [0045, lines 7-8])
the method comprising providing an agricultural composition during planting of the crop seed in the field 
(see Fuli et al disclosing one application of the fertilizer can meet the nutrient requirements of the crop throughout the growth period [0045, last two lines], which appreciably includes planting of said crop. While Fuli discloses planting the crop seed (e.g. tillers) in a pot [0058], this refers to tests conducted [0053]. The reference does not explicitly disclose planting the seed in a field. Schreiner et al. teaches pot tests have long been in use [Page 479, 2nd to last paragraph] and that the results of pot experiments are often directly applicable in practice (e.g. in the field) [Page 479, 3rd Paragraph). In view of the teachings of Schreiner, one of ordinary skill in the art would have been motivated to perform planting of a crop seed in a field based on positive confirmation of advantages resulting from Fuli’s pot tests. Furthermore, Fuli discloses the new formulation and process of the controlled release coating of fertilizers will be of great significance to the […] industrialization of controlled release fertilizers, thus providing motivation for utilization of the composition and methods taught by Fuli in industrial-size applications (e.g. planting of a seed in a crop field), 
wherein the agricultural composition comprises 
(a) a fertilizer component, wherein the fertilizer component releases about 70-90 cumulative % of nitrogen between 30-90 days into a soil after planting the crop seed
(see Fuli et al at [0050] and the corresponding Table 2 in CN101244966B-Original-FULI at [0049] as annotated below exemplifying the effect of polymer composition on nitrogen utilization and degradation rate; column 1 represents the release rates of 60, 90, and 120 days; columns 2 and 3 are polymer compositions from Table 1 as disclosed in Fuli et al [0046-0049] and annotated below from CN101244966B-Original-FULI [0044-0046]; columns 4 and 5 are the nitrogen utilization and membrane degradation rates, respectively, as disclosed in Fuli et al [0050-0053]; 
thus, in column 4, CN101244966B-Original-FULI exemplifies nitrogen degradation rate of 66% at 90 days which reads on a cumulative release rate; 

    PNG
    media_image1.png
    698
    690
    media_image1.png
    Greyscale
                     Annotation 1. Tables 1 & 2 in CN101244966B-Original-FULI
the term "about" is given its plain and ordinary meaning of "approximately" which means the claimed range of “about 70-90” encompasses slight variations above and below the stated ranges as disclosed in instant specification [0071]; thus the prior art teaching of 66% is about 70% as claimed; therefore a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05);
and comprises about 0.1 to about 0.8 grams of nitrogen
(Fuli et al teaches the fertilizer component with a 90 day release rate is a large particle urea [0058, line 1] with a size of about 2.5-3.0 mm [0041, 0084, 0100]; although not explicitly disclosed in grams of nitrogen, Savant et al discloses a standard industrial practice wherein super urea granules (read large urea particles) of 2-7 mm diameter contain up to 0.25 g urea/particle [pg. 10, col. 2, line 9] which converts to about 0.1g of nitrogen given that nitrogen makes up about 46% urea [pg. 8, col. 1, para 2, lines 1-3];
Savant et al and Fuli et al are analogous inventions in the field of urea super granule fertilizers; therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a particle with 0.25 g urea/particle like that described in Savant et al in the composition of Fuli et al thereby obtaining a particle with about 0.1 g of nitrogen; one of ordinary skill in the art would have been motivated to do so based on the desired size through commercially available and industry-accepted processes); and
(b) optionally, a crop protection composition, wherein the crop protection composition is released into soil such that about 70-90 cumulative % of one or more active ingredients in the crop protection composition is available to the crop during about 20-100 days after planting the crop seed;
(the crop protection composition is an optional component and as such not required in the agricultural composition);
wherein the agricultural composition comprises a biodegradable polymer layer having a water permeability of about 1 to about 2000 g/m2/day at 25 degrees Celsius and thereby increasing the yield of the crop
(Fuli et al teaches the fertilizer is coated with a biodegradable layer of water-soluble polymer [0002, line 2] and exemplifies 19 g/m2/day (see [0047] and column 6 of the corresponding Table 1 in CN101244966B-Original-FULI at [0045]); note the temperatures listed in column 4 of Table 1 refer to the curing process of crosslinking the polymer coating (Fuli et al [0042, lines 3-8]) not to the temperature of the permeability values; 
as such see Fuli et al at [0040] describing the water-soluble polymer is emulsified at 25 °C and the final product is obtained at 25 °C [0037, last line]; thus although Fuli et al does not explicitly disclose the permeability value to be measured at 25 °C, one of ordinary skill in the art would expect the product to sustain such degradability at 25 °C).

Regarding claim 40, modified Fuli et al discloses the method of claim 39, wherein Fuli et al further discloses the crop is selected from the group consisting of wheat [0053].

Regarding claim 41, modified Fuli et al discloses the method of claim 39, wherein Fuli et al further discloses the fertilizer component comprises a nutrient selected from the group consisting of nitrogen, phosphorous, potassium and a combination thereof
(Fuli et al discloses urea fertilizer [0002, line 3] which comprises nitrogen; Fuli et al also discloses a compound fertilizer [0002, line 3] comprising nitrogen, phosphorus and potassium [0058]).

Regarding claim 42, modified Fuli et al discloses the method of claim 39, wherein Fuli et al further teaches the agricultural composition is provided at planting of the crop seed or prior to planting the crop seed 
(see Fuli et al disclosing one application of the fertilizer can meet the nutrient requirements of the crop throughout the growth period [0045, last two lines], which appreciably includes planting of said crop and thus reading on the claimed invention).
Regarding claim 44, modified Fuli et al discloses the method of claim 39, wherein Savant et al further discloses the crop protection composition that is selected from the group consisting of an insecticide
(see Savant et al at  [pg. 53, col. 1, para 2] exemplifying two applications where urea granules were blended with a pesticide that is carbofuran [lines 7-11]  and an insecticide that is phorate [lines 11-12]; the incorporated phorate was applied at planting and resulted in stimulated growth and increased crop yield [lines 11-15];
it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an insecticide component like that described in Savant et al in the composition of Fuli et al; one of ordinary skill in the art would have been motivated to do so stimulate plant growth while increasing yield (Savant et al [pg. 53, col. 1, para 2, 11-15]). 

Regarding claim 51, modified Fuli et al discloses the method of claim 39, wherein the crop yield increase in the field is about 10% to about 50% compared to a control field 

    PNG
    media_image2.png
    253
    1117
    media_image2.png
    Greyscale
Annotation 2. Table 3 in CN101244966B-Original-FULI
 (see Fuli et al at [0055, lines 1-2]and corresponding Table 3 in CN101244966B-Original-FULI at [0054] (see Annotation 2 above) teaching a comparative test; see Fuli et al at [0058] explaining the samples were a control urea particle versus a coated urea particle with (T1) and without (T2) plant growth regulators wherein the following 6  properties were measured [0055, lines 3-6]: secondary roots, root length density, wilting coefficient, nitrogen utilization rate, grain yield, and crude protein content which corresponds to columns 2-7 of Table 3, respectively) ; 
the grain yield in column 6 exhibited a 21% increase from the control (31.52) to T1 (38.14) and a 30% increase from the control to T2 (41.01), which reads on the claimed limitation of 10-50%; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05)
wherein a control fertilizer component comprising a normal release profile of nitrogen is applied
(the nitrogen utilization rate of the control in column 5 is 31% as disclosed in Table 3, column 5, thus reading on a normal release profile of nitrogen),
wherein both the fertilizer component and the control fertilizer component comprise substantially the same total nitrogen amount at planting
(see Fuli et al at [0058, lines 2-3] disclosing the three treatments have the same amount of nitrogen)
wherein the crop is maize
(although Fuli et al discloses the exemplified crop is winter wheat [0058, line 3]; Fuli et al also teaches the fertilizer composition allows for reduced utilization rate and costs which results in expanding the scope of applicable crops [0045, lines 4-5]; further the mere disclosure of an alternative or example does not constitute a teaching away from a broader disclosure (MPEP 2123); 
as such it is within a reasonable expectation for one of ordinary skill in the art to expect the fertilizer composition of Fuli et al to include maize as an agricultural crop within the expanded applicable crops that is capable of benefiting from a similar yield increase with the fertilizer composition as disclosed).

Claims 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fuli et al (see English translation of CN101244966B) in view of Schreiner et al. (US Department of agriculture, 1938) and Savant et al (Fertilizer Research, 1990) and further in view of Jung et al (US 2013/0253011 A1). 
Regarding claim 45, Fuli et al modified by Savant et al discloses the method of claim 39, but does not explicitly detail wherein the crop protection composition is selected from the group consisting of clothianidin, thiamethoxam, chlorantraniliprole, cyantraniliprole, sulfoxaflor, imidacloprid, bifenthrin, and a combination thereof.
However, Jung et al teaches a similar controlled release [0389] fertilizer comprising both a fertilizer and a compound of formula (I) [0321] having insecticidal activity [abstract, line 2] formulated in a biodegradable polymer matrix to provide a slow, controlled released of the compound [0308, col. 2, last line]. Jung et al further discloses clothianidin [0465], thiamethoxam [0465], chlorantraniliprole [0472], cyantraniliprole [0472], sulfoxaflor [0474], imidacloprid [0465] and bifenthrin [0455] as advantageous options for demonstrating better crop tolerance and controlling insects in their different development stages, which are selected depending on the intended utility of the composition [0454]. 
Jung et al and modified Fuli et al are analogous inventions in the field of fertilizer-insecticide compositions.   Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one of the crop protection components as listed like that in Jung et al in the composition of modified Fuli et al. 


Regarding claim 46, Fuli et al modified by Savant et al and Jung et al discloses the method of claim 45, wherein Jung et al further teaches the crop protection composition is released into the soil such that an effective amount of the composition is present in the soil when the target pest is present in the field during later developmental stages of the crop 
(Jung et al discloses applying an insecticidally effective amount of the composition to the soil of a plant [0199]; Jung et al does not explicitly disclose the composition is present in the soil during the later developmental stages of the crop; 
however, Jung et al teaches that one skilled in the art could easily determine the necessary pesticidally effective amount, which depends on the time of year and host crop, to obtain the desired level of pest control [0407];
therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to determine the optimum and workable ranges of the effective amount of insecticide as claimed, by routine experimentation, in order for the insecticide to be present throughout the crop development which includes the later stages).

Regarding claim 47, Fuli et al modified by Savant et al and Jung et al discloses the method of claim 45, wherein Jung et al further teaches an anthranilic diamide insecticide selected from the group consisting of chlorantraniliprole and cyantraniliprole is released into the soil such that an effective amount of about 5-60 g/hectare is present in the soil 
(Jung et al discloses using the compounds of the invention for pest control on a variety of crops ranging from 10-200 g/ha depending on the crop [0272] wherein the compound includes the chlorantraniliprole [0472] and cyantraniliprole [0472] components of anthranilic diamide;
it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, through routine experimentation to adjust the amount of insecticide to be present in the soil to within the claimed amounts, in order to effectively control pest diseases of the desired crop; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation)
after about 20-100 days from providing the agricultural composition in the field 
(Fuli et al modified by Savant et al discloses a controlled release of about 90 days of the fertilizer product as disclosed in claim 39, thus the combination of modified Fuli et al and Jung et al makes obvious a total release of insecticide and fertilizer within 90 days; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claims 48 and 49, Fuli et al modified by Savant et al discloses the method of claim 39, but does not explicitly detail wherein the field is characterized by the presence of one or more late season pests that target maize, soybeans, rice, wheat, sorghum, barley, millet, canola or cotton (claim 48), wherein the pest is corn root worm or fall army worm (claim 49). 
However, Jung et al makes obvious the need to determine the necessary pesticidally effective amount, which depends on the time of year and host crop, to obtain the desired level of pest control [0407] which includes late season pests for corn, soybean, rice and cotton [0272] and further exemplifies the pest is corn root worm [0584, 0586].  
Moreover, Savant et al disclose an insecticide-fertilizer composition applied to rice [pg. 53, col. 1, para 2, 11-15] and Fuli et al exemplifies wheat [0053] and discloses a benefit of the polymer coated . 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fuli et al (see English translation of CN101244966B) in view of Schreiner et al. (US Department of agriculture, 1938) in view of Savant et al (Fertilizer Research, 1990) and further in view of Reicher et al (Turfgrass Science Program, 2000).

Regarding claim 43, modified Fuli et al teaches the method of claim 39, but does not explicitly detail wherein the soil is classified as a sandy soil type. 
However, Reicher et al teaches, it is important to use slow release forms of nitrogen, including polymer coated urea, to reduce the chances of nitrogen movement through the soil profile in sandy soils [section “Fertilization”, lines 1-4]. Thus, while any soil type will benefit from the regular application of fertilizers, Reicher et al teaches sandy soils benefit from application of a slow release fertilizer in particular and Fuli et al is directed to a slow release fertilizer.
Reicher et al and Fuli et al are analogous inventions in the field of slow release polymer coated fertilizers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the controlled release fertilizer of Fuli et al to a sandy soil like that described in Reicher et al. One of ordinary skill in the art would have been motivated to do so advantageously provide proper fertilization to a soil requiring a slow release of nutrients (Reicher et al [section “Fertilization”, lines 1-4]). 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Fuli et al (see English translation of CN101244966B) in view of Schreiner et al. (US Department of agriculture, 1938) in view of Savant et al (Fertilizer Research, 1990) and further in view of Cox (US 2014/0208648 A1).

Regarding claim 53, modified Fuli et al teaches the method of claim 39, but does not explicitly detail wherein the crop protection composition comprises an effective amount of a pesticide that results in a reduced seed germination. 
However, Cox discloses a similar polymer-coated mixed fertilizer-insecticide composition [0061-0062, 0083], further comprising additives, including pesticide [0083], to promote germination which includes decreasing, or reducing, germination time [0082]. Cox also discloses selecting an appropriate amount of additives to avoid waste of resources and pollution [0085]. 
Cox and Fuli et al are analogous inventions in the field of polymer coated agricultural compositions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an appropriate amount of pesticide additive to reduce germination time like that described in Cox in the composition of modified Fuli et al. One of ordinary skill in the art would have been motivated to do so in order to improve germination rate while avoiding waste and pollution (Cox [0082]).

Response to Arguments
Applicant’s arguments, filed in the appeal brief 01/25/2022, with respect to the claim limitations directed to planting the crop seed in the field (Pg. 8-10) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the cited Schreiner reference.



Applicant argues (Pg. 10) the Fuli reference does not disclose wherein a fertilizer component releases about 70-90% of nitrogen between about 30-90 days into soil after planting the crop seed and comprises about 0.1 to about 0.8 grams of nitrogen. This argument is not persuasive. Fuli discloses in Table 2 at [0049] as annotated above the release rates at 90 days is 66% which touches and/or overlaps with the claimed range. With regard to the nitrogen value, Fuli et al teaches the fertilizer component with a 90 day release rate is a large particle urea [0058, line 1] with a size of about 2.5-3.0 mm [0041, 0084, 0100] and Although not explicitly disclosed in grams of nitrogen, Savant et al discloses a standard industrial practice wherein super urea granules (read large urea particles) of 2-7 mm diameter contain up to 0.25 g urea/particle [pg. 10, col. 2, line 9] which converts to about 0.1g of nitrogen given that nitrogen makes up about 46% urea [pg. 8, col. 1, para 2, lines 1-3].

Applicants arguments (Pgs. 11-12) directed to the Savant reference are not persuasive. Although Savant broadly teaches a quick release urea granule, Fuli is fully directed to a slow-release coated urea fertilizer and method for its use. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues (Pg. 14) Jung’s laundry list of ingredients does not enable one of ordinary skill in the art. This argument is not persuasive. Jung’s teaching of an insecticidal composition reads on the 

In response to applicant’s argument that Reicher does not provide the basis of increasing crop yield in a field, the new ground of rejection presented above makes obvious this claim limitation. Reicher is cited with regard to the claim limitation directed to sandy soils.

Applicant argues (Pgs. 15-16) Cox’s limitation to plant growth containers does not apply to the instant claims because the method of making a container is substantially different than a controlled release composition. This argument is not persuasive. Although in a different form, Cox does still read on the broadest interpretation of the claimed invention which is a delayed release of nutrients and additives into soil to promote plant growth [0065].  Further, this argument is moot because Cox is relied upon to teach the obviousness of effecting germination rate which speaks more to the properties of the release rather than the nature of the method of release.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731
February 16, 2022